Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Announces Non-Brokered Debenture Offering /THIS RELEASE IS NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES/ Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, March 13 /CNW/ - Claude Resources today announced that it plans to proceed with a non-brokered debenture offering of up to $20 Million (Cdn.). Proceeds will be used to facilitate the ongoing expansion of gold production at the Company's Seabee mine, dewatering of the mine shaft and exploration at the Company's Madsen project at Red Lake, and general corporate purposes. The debenture offering, which is subject to regulatory approval, will feature a five year term that is subject to early redemption provisions. It will pay an annual interest rate of 12.0% with interest to be paid monthly and the principal to be paid upon maturity. Minimum debenture purchase will be $100,000 per purchaser. Upon issuance and subject to regulatory approval, the Company will use its best efforts to list the debenture notes for trading on the Toronto Stock Exchange for the term of the debenture. Subject to regulatory approval, debenture holders will be entitled to warrants in the amount of 10% of the debenture purchase (100 warrants per $1,000 of debentures). Each warrant will entitle the holder to acquire one common share of Claude Resources Inc. at the exercise price of $2.00 for a period of five years from the date of the closing. Also, subject to regulatory approval, the Company will use its best efforts to list the warrants on the Toronto Stock Exchange for the term of the warrant. Finders' fees of up to 5% of the gross proceeds of the offering are payable in cash or shares at, and conditional on, the closing of the offering which is expected to be on or about April 15, 2008. The securities offered have not been registered under the United States Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. This media release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of the securities in any state in which such offer, solicitation or sale would be unlawful. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company with an asset base located entirely in Canada. Since 1991, Claude has produced approximately 800,000 ounces of gold from its Seabee mine.
